         Case 1:20-cv-05738-AT-JLC Document 71 Filed 08/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                               8/31/2021
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
NIGEL FREDRICKS,                                               :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   20-CV-5738 (AT) (JLC)
                                                               :
CORRECTION OFFICER JOHN                                        :
SHAHEEN, et al.,                                               :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court has reviewed the parties’ letter-motions regarding certain

discovery disputes (Dkt. Nos. 66 & 68). Plaintiff Nigel Fredricks’ motion to compel

(Dkt. No. 66) is granted in part and denied in part as follows:

         1. Regarding Mr. Fredricks’ first document request (see Dkt. No. 68-1), the

              parties are directed to meet-and-confer (that is, discuss this request

              further) no later than September 10, 2021, and Mr. Fredricks is

              directed to specify to defense counsel which “Rikers Island Rules and

              Regulations Policy” he is seeking and clarify what the acronyms in his

              request (“G.P./I.P.C./V.P.C.”) refer to.

         2. During the Rule 16 conference held on May 25, 2021, the parties agreed

              that Mr. Fredricks may submit written questions in lieu of taking

              depositions. To the extent Mr. Fredricks’ second discovery request for

              memoranda from Defendants regarding the events of January 3–4, 2020

              is a request to obtain the equivalent of deposition testimony, Defendants
      Case 1:20-cv-05738-AT-JLC Document 71 Filed 08/31/21 Page 2 of 2




         are directed to provide the information he is seeking in the form of

         affidavits or other sworn instruments. This information should be

         provided by September 24, 2021.


      3. Mr. Fredricks’ third document request for a clearer photograph is denied

         as moot, as the parties have met and conferred and Defendants have

         since provided a clearer version of the photograph.


     SO ORDERED.

Dated: August 31, 2021
      New York, New York




A copy of this Order has been
mailed to the following:

Nigel Fredricks
B&C No. 1911904251
G.R.V.C.
09-09 Hazen Street
East Elmhurst, NY 11370




                                        2
